Citation Nr: 0935507	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-36 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1971 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2008 of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

At the hearing in May 2009, the Veteran submitted additional 
evidence and waived the right to have the evidence initially 
considered by the RO.  38 C.F.R. § 20.1304(c).

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In May 2007, VA records show that the Veteran had sough 
treatment for hepatitis C at the North Berkeley Family Care 
in St. Stephen, South Carolina.  In July 2007, the Veteran 
was diagnosed with hepatitis C by liver biopsy. 

The Veteran testified that he was first diagnosed with 
hepatitis C in the late 1970s or earlier 1980s.  



As the Veteran has identified private medical records 
relevant to his claim, VA will make reasonable efforts to 
obtain relevant records not in the custody of a Federal 
department to include private medical records, which 
generally consists of an initial request and, if the records 
are not received, at least one follow-up  request, unless the 
initial request indicates that the records sought do not 
exist or that a  follow-up request for the records would be 
futile.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify evidence 
or submit evidence of private medical 
treatment of hepatitis C before May 
2007.  If necessary, assist the Veteran 
in obtaining the evidence. 

2. Ask the Veteran to submit or 
authorize VA to obtain the records of 
treatment of hepatitis C at the North 
Berkeley Family Care in St. Stephen, 
South Carolina

3. After the development requested is 
completed, adjudicate the claim.  If 
the benefit sought remains denied, 
provide the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




